                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Hayes White
                                    Plaintiff,
v.                                                   Case No.: 1:17−cv−08548
                                                     Honorable Matthew F. Kennelly
Wal−Mart Stores, Inc., et al.
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 15, 2018:


       MINUTE entry before the Honorable Matthew F. Kennelly: Rule 16(b) status
hearing held on 10/15/2018 with attorneys for all parties. The parties have reached a
settlement, subject to completing documentation. Status hearing is set for 11/13/2018 at
9:30 a.m. Mailed notice. (pjg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
